Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the limitations in the independent claims 1 and 7-9, especially “upon a first user action with the GUI, selecting, at least a first part of an existing first assembly and, upon a second user action with the GUI, selecting, independently of the selected first part, a second part of an existing second assembly, the parts and the assemblies being stored in a relational database, the database storing a relation between the parts and one or more constraints that are applied on said parts, the first part and the second part being loaded in the three-dimensional scene; after both (i) selecting the first part upon the first user action with the GUI and (ii) selecting the second part upon the second user action with the GUI, then, for the first part: querying in the relational database for one or more first existing geometrical constraints applied to the first part and previously defined by a user in the stored existing first assembly, a given first existing geometrical constraint being stored in the relational database and indicating through a relation of the relational after both (i) selecting the first part upon the first user action with the GUI and (ii) selecting the second part upon the second user action with the GUI, then, for the second part: querying in the relational database for one or more second existing geometrical constraints applied to the second part and previously defined by a user in the stored existing second assembly, a given second existing geometrical constraint being stored in the relational database and indicating through a relation of the relational database a second part geometry on which the given second existing geometrical constraint is applied, the one or more second existing geometrical constraints assigning a relative position between second geometries belonging to the second part and another different part; automatically identifying, by the processor, second geometries of the second part on which the said one or more second existing geometrical constraints are applied by using the relations in the relational database; and retrieving in the relational database the identified second geometries of the second part on which the said one or more second existing geometrical constraints are applied, the retrieved identified second geometries 
Dependent claims 2, 4-6 and 10-13 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-2, 4-6 and 7-13 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        11/1/2021





/ALEX GOFMAN/Primary Examiner, Art Unit 2163